

Exhibit 10.2
PARTICIPATION AGREEMENT
This Participation Agreement (this "Agreement") is entered into on February 16,
2007 by and among PRC Williston LLC, a Delaware limited liability company (the
"Company''), and D.B. Zwim Special Opportunities Fund, L.P., a Delaware limited
partnership, (together with its successors and assigns "Holder"). The Company
and Holder are sometimes referred to collectively herein as the "Parties" and
individually as a "Party".
RECITALS
A. The Company is engaged in the exploration and production, acquisition,
enhancement and exploitation of oil and gas reserves (including production
related thereto) in the State of North Dakota.
B.     The Members of the Company hold a single class of membership interests
(the "Interests").
C. As a material inducement for Holder to extend credit to the Company under the
Credit Agreement (defined below), the Company has agreed to execute this
Agreement with Holder.
AGREEMENT
Therefore, in consideration of the premises and the mutual promises herein made,
and in consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows:
Section 1.     Definitions.
"Affiliate” means any person or entity, directly or indirectly, through one or
more intermediaries, that controls, is controlled by, or is under common control
with any other person or entity. The term "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person or entity.
"Agreement" has the meaning set forth in the preface above.
"Applicable Equity Percentage" shall be six and one quarter percent (6-1/4%) as
such amount may be adjusted pursuant to Section 2(c).
"Change of Control” shall mean an arm-length transaction resulting in any (a)
sale of equity interests in the Company by any of its equity holders or their
Affiliates, or (b) merger, consolidation or reorganization of the Company, if,
in the case of both clause (a) and (b), equity holders and their Affiliates
immediately prior to such transaction cease to beneficially own, in the
aggregate, at least 50% of the equity interests in the Company after such
transaction.
"Change of Control Consideration” shall mean the consideration to be received by
holders in respect of Interests in connection with a Change of Control.
"Change of Control Participation Amount" shall mean the product of (a) the
Applicable Equity Percentage multiplied by (b) the Fair Market Value of the
Company immediately prior to the Change of Control.
"Company” has the meaning set forth in the preface above.




--------------------------------------------------------------------------------



"Credit Agreement” shall mean that Credit Agreement dated as of February 16,
2007 among PRC Williston LLC, as Borrower, D.B. Zwim Special Opportunities Fund,
L.P., as Administrative Agent and the Lenders party thereto from time to time as
amended or modified and in effect from time to time.
"Equity Distribution" shall mean any distribution of cash or other property from
the Company to any Member on account of their membership interest or the
ownership interest in the Company; provided, that an Equity Distribution shall
not include any Tax Distribution.
"Equity Distribution Amount" shall mean the amount of cash plus the Fair Market
Value of any other property distributed in an Equity Distribution.
"Equity Participation Amount" shall mean an amount equal to the Applicable
Equity Percentage then in effect multiplied by the Equity Distribution Amount.
“Fair Market Value" shall mean, except as provided in the following sentence,
the value that an unaffiliated third party would reasonably be expected to pay
to purchase the item valued. The "Fair Market Value" of the Company shall mean
the amount an arms-length third party would pay to receive all of the
outstanding equity interests of the Company free and clear of any liens or
encumbrances. The Fair Market Value of any item or the Company, as the case may
be, shall be as determined in good faith by the Board of Directors or Parent and
notified to Holder in writing, or, if Holder shall disagree with such
determination, it may so notify the Company and a reputable investment bank or
appraiser (the "independent Appraiser") mutually satisfactory to the Company and
Holder shall be appointed to make such determination in accordance with the
provisions of this Agreement. If the Company and Holder shall be unable to agree
upon an Independent Appraiser, then Merrill Lynch or its successor shall serve
as the Independent Appraiser. The Independent Appraiser shall make its
determinations assuming, to the extent relevant, (i) the consummation of the
relevant transaction and (ii) such other valuation parameters as deemed
appropriate and (iii) without giving effect to this Agreement or any other
participation agreement that may be in effect at such time. Subject to the
foregoing, any valuation or determination by the Independent Appraiser shall use
standard valuation and calculation techniques including discounted cash flow
analysis, multiples of comparable companies, prices paid in similar
transactions, reserve report analysis or acquisitions of securities of
comparable companies, as well as other factors deemed relevant. All expenses of
the Independent Appraiser shall be paid by Company, unless the determination
made by the Independent Appraiser differs from that of the Board of Directors of
Parent by less than 10% of the quantity or amount determined by the Board of
Directors of Parent, in which case such expenses shall be paid by the Holder.
The decision of said Independent Appraiser shall be delivered in writing to the
Company, not more than 60 days after selection of the Independent Appraiser and
shall be final and binding.
"Holder” has the meaning set forth in the preface above.
"lnterests" has the meaning set forth in the preface above.
"Member" shall mean any member of the Company.
"Parent' shall mean Petro Resources Corporation, a Delaware corporation.
"Participation Amount" shall mean the Change of Control Participation Amount or
the Equity Participation Amount, as the case may be.




--------------------------------------------------------------------------------



"Party" has the meaning set forth in the preface above.
"Person” shall mean any natural person, corporation, limited liability company,
general partnership, limited partnership, union, association, court, agency,
government, tribunal, instrumentality, commission, arbitrator, board, bureau or
other entity or authority.
"Tax Distribution" means any distribution made for Taxes of the Members in
connection with the income of the Company and approved by the Holder, such
approval not to be unreasonably withheld.
Section 2.     Calculation and Payment of Participation Amounts.
(a)    Timing of Payments.
(i)    Prior to or contemporaneously with making any Equity Distribution, the
Company shall pay to Holder the Equity Participation Amount.
(ii)    Prior to or contemporaneously with the consummation of any Change of
Control, the Company shall pay to Holder the Change of Control Participation
Amount.
(b) Form of Payment of Participation Amount. The applicable Participation Amount
shall be paid in (a) cash, or (b) if and to the extent the Equity Distribution
or Change of Control Consideration is payable in the form of securities of
another entity, then in such securities, but only to the extent and in the same
proportion that holders of Interests also are required to accept such
securities.
(c)    Adjustment to the Applicable Equity Percentage. If prior to the date that
is 180 days after the Effective Date (as defined in the Credit Agreement) Parent
has made equity contributions to the Company, and such Equity Contributions are
used to prepay principal under the Credit Agreement, the Applicable Equity
Percentage shall be reduced by the Percentage set forth in the table below with
respect to the corresponding amount of equity that has been contributed to the
Company, and is used to prepay principal under the Credit Agreement:
[prcexhibittable.jpg]






--------------------------------------------------------------------------------



In no event shall the Participation Amount be reduced by more than 2.5% for any
reason. This Section 2(c) shall be of no further effect 180 days after the
Effective Date (as defined in the Credit Agreement) and no further reductions to
the Participation Amount shall be made.


Section 3. Information Rights. At any time after repayment, refinance or other
termination of the obligations of the Company under the Credit Agreement, the
Company shall provide Holder with the following information, which Holder shall
keep confidential in accordance with its customary practices and procedures:
(a) In connection with any proposed or completed Equity Distribution or Change
of Control, reasonable access, during normal business hours, to the books and
records of the Company and to the officers of the Company to discuss the
Company's business and affairs;
(b) As soon as available, and in any event within 45 days after the end of each
quarterly period (the "Fiscal Quarter") of each fiscal year (the "Fiscal Year")
of the Company, an unaudited consolidated statements of income, members' equity,
changes in financial position and cash flow for the Company and its subsidiaries
and the Parent and its Subsidiaries for such Fiscal Quarter and an unaudited
balance sheet of the Company and its Subsidiaries and the Parent and its
Subsidiaries dated as of the end of such Fiscal Quarter, in each case prepared
in accordance with generally accepted accounting principles consistently applied
(subject to normal year-end adjustments) accompanied by the certificate of a
responsible officer of the Company and the Parent, which certificate shall state
that said financial statements fairly present the consolidated financial
condition and results of operations of the Company and its subsidiaries or the
Parent, as applicable, in accordance with generally accepted accounting
principles, for such period (subject to normal year-end audit adjustments);
(c) As soon as available, and in any event, within 90 days after the end of each
Fiscal Year (i) the audited consolidated statements of income, members' equity,
changes in financial position and cash flow of the Company and its subsidiaries
and the Parent and its Subsidiaries for such Fiscal Year, and the related
consolidated balance sheets of the Company and its subsidiaries and the Parent
and its Subsidiaries as at the end of such Fiscal Year, and accompanied by the
related opinion of Malone & Bailey or other independent public accountants of
recognized national standing acceptable to Holder, which opinion shall state
that said financial statements fairly present the consolidated financial
condition and results of operations of the Company and its subsidiaries and the
Parent and its subsidiaries, as the case may be, as at the end of, and for, such
Fiscal Year and that such financial statements have been prepared in accordance
with generally accepted accounting principles except for such changes in such
principles with which the independent public accountants shall have concurred;
and (ii) an audited statement showing any amounts distributed to the Members or
their Affiliates in respect of such Fiscal Year;
(d) Promptly upon its becoming available, each financial statement, report,
notice or proxy statement sent by the Company or any of subsidiaries to
stockholders, members or holders of interests therein generally and each regular
or periodic report and any registration statement, prospectus or written
communication (other than transmittal letters, comments to filings or other
immaterial correspondence) in respect thereof filed by the Company or any of its
subsidiaries with or received by the Company or any of its subsidiaries in
connection therewith from any securities exchange or the Securities Exchange
Commission.
(e) At least thirty (30) days prior to any Tax Distribution, the Company shall
deliver to Holder a calculation in reasonable detail prepared by Malone & Bailey
or other independent public accountants of recognized national standing
acceptable to Holder of the amount of such Tax Distributions.




--------------------------------------------------------------------------------



(f) Promptly following receipt or preparation thereof, copies of any reserve
reports or estimates with respect to the Company's and its subsidiaries oil and
gas properties.
In addition to the foregoing, not fewer than 15 days prior to a Change of
Control, written notice of the tem1s of such transaction in reasonable detail,
which will result in such Change of Control , including the amount and type of
anticipated Change of Control Consideration.
Section 4. Termination. This Agreement shall terminate upon the earlier of (a)
the complete liquidation, dissolution and winding up of the Company, or (b)
closing and funding of a Change of Control, so long as in each of (a) and (b)
any Participation Amount due as a result of such transaction shall have been
paid in full.
Section 5. Restrictions. The Company shall not incur any indebtedness for
borrowed money to Members or Affiliates of Members or enter into any other
agreements with Members of Affiliates of Members, without the consent of Holder,
unless the terms of such indebtedness or other agreements arc on an arms-length
basis, in the ordinary course of business of the Company and on fair and
reasonable terms no less favorable to the Company than the Company would obtain
in a comparable transaction with a Person not an Affiliate of the Company.
Section 6. Board Observation Rights. The Holder shall be entitled to have one or
more observers (the "Agent Observers") attend any regular meeting of the Members
of the Borrower. The Agent Observers shall not be entitled to vote on matters
presented to or discussed by the Members of the Borrower at any such meeting.
The Agent Observers shall be timely notified of the time and place of any such
meeting and will be given written notice of all proposed actions to be taken by
the Members of the Borrower at any such meeting as if the Agent Observers were
members of the Members of the Borrower. Such notice shall describe in reasonable
detail the nature and substance of the matters to he discussed and/or voted upon
at any such meeting (or the proposed actions to be taken by written consent
without a meeting). The Agent Observers shall have the right to receive all
information provided to the members of the Members of the Borrower in
anticipation of or at any such meeting, in addition to copies of the records of
the proceedings or minutes of any such meeting, when provided to the members of
the Members of the Borrower. The Borrower shall reimburse the Agent Observers
for all reasonable and documented out-of-pocket costs and expenses incurred in
connection with their participation in any such meeting. The Agent Observers
shall also have the right to receive all information provided to each member of
the Board of Directors of each Subsidiary (if any) of the Borrower (the "Other
Boards"), in anticipation of or at all meetings thereof (whether regular or
special and whether telephonic or Otherwise), in addition to copies of the
records of the proceedings or minutes of such meetings, when provided to the
members of such Other Boards. The Borrower will also furnish or will cause to be
furnished to Administrative Agent and its counsel a copy of each written consent
without a meeting adopted by the Members of the Borrower or any of the Other
Boards not later than five (5) days after it has been signed by the last
signatory thereto. The Members of the Borrower shall hold a regularly scheduled
meeting at least quarterly. The Borrower shall cause an amendment to its
organizational documents to effect this schedule if necessary. ln addition, the
Company shall schedule, and the Holder shall be entitled to have one or more
observers (the ''Operator Observers") attend, a formal planning meeting each
fiscal quarter between the Company and the Eagle Operating, Inc., as provided
for in the Acquisition Documents (as defined in the Credit Agreement). The
Operator Observers shall be timely notified of the time and place of any such
meeting and will be given written notice of all proposed agenda items. Such
notice shall describe in reasonable detail the nature and substance of the
matters to be discussed and/or voted upon at any such meeting. The Operator
Observers shall have the right to receive all information provided to the
Company in anticipation of or at any such meeting including, reserve reports,
seismic information, authorizations for expenditure, well logs, unit plans and
design




--------------------------------------------------------------------------------



documents. The Company shall reimburse the Operator Observers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with
their participation in any such meeting.
Section 7.    Tax Treatment of Payments.
(a) Solely for tax purposes, the Holder's rights to receive the Equity
Participation Amount and the Charge of Control Participation Amount pursuant to
this Agreement shall be treated as a membership interest in the Company.
(b)     If-in any year, the Holder receives payments with respect to the Equity
Participation Amount or the Change of Control Participation Amount, such Holder
shall be allocated an amount of gross income equal to the amount of such
payments, provided, however, that in the event the Company does not have
adequate gross income to allocate such amounts to such Holder in such year,
then, in subsequent years, before any income is allocated to any Members of the
Company, an amount of gross income shall be allocated to the Holder until such
Holder has received allocations of gross income in a cumulative amount equal to
the amount of such payments. No such allocations of income to Holder shall cause
Holder to have a capital account, nor give Holder any rights to Membership
property other than as provided elsewhere herein, or in the Credit Agreement or
other Loan Documents, as such are defined in the Credit Agreement. Such
allocation to Holder shall not give the Holder any capital account or rights
except as expressly provided herein to any other amounts from the Partnership.
(c) For purposes of Section 704(a) of the Internal Revenue Code of 1986, as
amended, the allocation provisions set forth in paragraph (b) of this Section 7
shall be treated as part of the LLC Agreement of the Company.


Section 8.     Miscellaneous.
(a) No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
(b) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with regard to the subject matter hereof and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.
(c) No Partnership, Agency, Etc. The relationship created hereby between the
Company and Holder hereunder is contractual. Except as provided in Section 7(a),
nothing herein shall be deemed to create a partnership, agency, independent
contractor or other relationship between the parties for any purpose. Nothing
herein shall entitle Holder to rights as a Partner of the Company.
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. The Company may not assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of Holder.
(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
(f) Governing Law. This Agreement shall be construed in accordance with and this
Agreement and any disputes or controversies related hereto shall be governed by
the domestic laws of the State of New




--------------------------------------------------------------------------------



York without giving effect to any choice or conflict of Jaw provision or rule
that would mandatorily apply the laws of any other jurisdiction.
(g) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each Party. No
waiver by any Party of any default or covenant hereunder, whether intentional or
not, shall be deemed to extend to any prior or subsequent default or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
(i) Specific Performance. Each of the Parties acknowledges and agrees that, to
the extent permitted by law, the other Parties would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in any
material respect in accordance with their specific terms or otherwise are
breached. Accordingly, each of the Parties agrees that, to the extent permitted
by applicable law, the other Parties shall be entitled to an injunction or
injunctions (including temporary restraining orders and preliminary injunctions)
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter, in addition to any other remedy to
which they may be entitled, at law or in equity.
Q) Savings Clause. No action by Holder under this Agreement, and no express or
implied term of this Agreement, shall be deemed to constitute an amendment,
waiver of any of Holder's rights or benefits under the Credit Agreement, or any
other Loan Documents (as defined in the Credit Agreement), or consent by Holder
under the Credit Agreement or any of the other Loan Documents to any action that
would otherwise be restricted under the Credit Agreement or any of the other
Loan Documents. Any such waiver or consent shall occur only pursuant to the
express terms of the Credit Agreement.


[Signature page follows]






--------------------------------------------------------------------------------



SIGNATURE PAGE TO
PARTICIPATION AGREEMENT (DBZ)




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
[prcexhibitsig.jpg]












































--------------------------------------------------------------------------------



SIGNATURE PAGE TO
PARTICIPATION AGREEMENT (DBZ)




D. B. ZWIRN SPECIAL OPPORTUNITIES
FUND, L.P.
[prcexhibitsig2.jpg]


